DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 07/26/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-9, the prior art discloses an organic interposer as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an organic interposer wherein the second metal wire is directly in contact with both of the first barrier metal film and the second barrier metal film.
Re claims 10-17, the prior art discloses an organic interposer as generally recited in independent claim 10 (see for example previous claim 10 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an organic interposer wherein the second metal wire is directly in contact with both of the first barrier metal film and the second barrier metal film, and wherein a whole of the second metal wire is located above an upper surface of the first metal wire.
Re claims 18-20, the prior art discloses a method of manufacturing an organic interposer as generally recited in independent claim 18 (see for example previous claim 18 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising the metal wire being directly in contact with both of the first barrier metal film and the second barrier metal film.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899